Name: Commission Regulation (EC) No 1833/96 of 23 September 1996 amending Regulation (EC) No 1318/96 derogating from Regulation (EEC) No 2456/93 as regards public intervention
 Type: Regulation
 Subject Matter: animal product;  prices;  trade policy
 Date Published: nan

 24. 9 . 96 EN Official Journal of the European Communities No L 243/23 COMMISSION REGULATION (EC) No 1833/96 of 23 September 1996 amending Regulation (EC) No 1318/96 derogating from Regulation (EEC) No 2456/93 as regards public intervention HAS ADOPTED THIS REGULATION: Article 1 The following Article la is hereby added to Commission Regulation (EC) No 1318/96 Q: 'Article la Notwithstanding the first sentence of Article 14 ( 1 ) of Regulation (EEC) No 2456/93 , the increase applicable to the average market price shall be ECU 13 per 100 kg carcase weight.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1588/96 (2), and in particular Article 6 (7) thereof, Whereas the first sentence of Article 14 ( 1 ) of Commis ­ sion Regulation (EEC) No 2456/93 of 1 September 1993 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public interven ­ tion (3), as last amended by Regulation (EC) No 307/96 (4), lays down the amount of the increase to be applied to the average market price in order to calculate the maximum buying-in price; whereas, given the current difficulties faced by the beef sector, the current increase should be adjusted to take account of the increased costs and reduced receipts affecting the sector; whereas the amount should be increased by ECU 3 for the second invitation to tender of September 1996; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to the second invitation to tender of September 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 September 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 24. (2) OJ No L 206, 16. 8 . 1996, p. 23 . (3) OJ No L 225, 4. 9 . 1993, p. 4 . (4) OJ No L 43, 21 . 2 . 1996, p. 3 . (*) OJ No L 170 , 9 . 7 . 1996, p . 26 .